DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires that the colored synthetic fiber strands comprise “microfilament polyethylene photosynthetic chemical blend fibers.” It is unclear how one of ordinary skill is to interpret said claim limitation since (1) microfilaments are protein filaments that are present in the cytoplasm of eukaryotic cells, (2) photosynthetic describes the process by which some organisms use sunlight to synthesize nutrients from carbon dioxide and water, and (3) polyethylene is a polymer that is neither a protein filament found in eukaryotic cells or is capable of synthesizing nutrients from carbon dioxide and water. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 
Claims 3-4 are rejected as dependent upon rejected claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goldman et al. (US 20120211004), hereinafter referred to as Goldman.
Regarding claims 1 and 8, Goldman discloses on figure 1 a field (Abstract, ¶0022) comprising:
one or more artificial turf panels [100] (¶0020) comprising:
a durable and flexible solar energy absorbing base [102] (porous bed [102], ¶0020), the base [102] comprising elastic and resilient material (¶0024) and one or more photovoltaic (PV) cells [104] (encapsulated panels [104] of PV cells, ¶0020-0021); and
a plurality of colored synthetic fiber strands [106] (blade tufts [106], ¶0020) coupled to the surface of the solar energy absorbing base [102] (Fig 1), the plurality of colored synthetic fiber strands [106] comprising light transparent or semi-transparent synthetic material (¶0023).
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by How It’s Made (How It’s Made documentary TV series, Season 11, Episode 7). Moreover, How It’s Made will be referenced in view of the NPL screenshots provided by the Examiner and timestamps of the YouTube hosted video of the episode (link: https://www.youtube.com/watch?v=b91cXZ1l2uQ).
Regarding claim 7, How It’s Made teaches a method for manufacturing solar energy absorbing artificial turf since the artificial turf is implicitly capable of absorbing solar energy, comprising:
adding light transparent or semi-transparent coloring to light transparent or semi-transparent plastic pellets since the white pellets comprise semi-transparent plastic material and the white coloring of white plastic pellets are semitransparent (Fig. 1, 00:50);
melting the plastic pellets into a cohesive amalgam (00:56);
extruding the amalgam through steel plates with holes thereby creating strands of colored fibers (Fig. 2, 00:59);
cooling and solidifying the strands of colored fibers with water (Fig. 3, 01:05);
pulling the solidified strands of colored fibers through a machine comb structure (Fig 4, 01:13);
stretching the strands of colored fibers via rollers (Fig 5, 01:23);
spooling the strands of colored fibers (Fig 6, 01:32);
combining individual strands to form multi-ply, synthetic yarn (Fig 7, 01:55);
looping the yarn via a tufting machine (Fig. 8) through a mesh fabric and sheeting material combination (Fig. 9, 02:18); and
cutting the looped yarn thereby giving the appearance of grass (Fig 10, 02:50).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman as applied to claim 1 above, and further in view of Van Reijen (US 20100009100), hereinafter referred to as Van Reijen.
Regarding claims 2-4, Goldman discloses all of the limitations as set forth above. The reference teaches that the colored synthetic fiber strands [106] are formed of polymer material that allows transmittance of as much solar energy as possible (Goldman, ¶0023).
The reference fails to disclose the polymer material of the colored synthetic fiber strands [106].
Van Reijen discloses an artificial grass fiber analogous to the colored synthetic fiber strands of Goldman, wherein the artificial grass fiber imitates the advantageous characteristics of natural grass (Abstract). Furthermore, the reference teaches that the artificial grass fiber is made of suitable materials .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman as applied to claim 1 above, and further in view of Barik et al. (US 20150101657), hereinafter referred to as Barik.
Regarding claims 5-6, Goldman discloses all of the limitations as set forth above. The reference fails to teach that the solar energy absorbing base comprises full-spectrum thin-film PV cells, wherein the full-spectrum thin-film PV cells comprises a semiconductor material made of a combination of indium, gallium, and nitrogen.
Barik discloses a solar cell analogous to the PV cells Goldman (Abstract). Furthermore, Barik teaches that the solar cells comprise a semiconductor material made of indium gallium nitride (¶0084, ¶0087). The solar cells provides an increase in absorption across a greater range of available solar spectrum (¶0073). Thusly, it would have been obvious to one having ordinary skill in the art to substitute the PV cells of Goldman with the solar cells of Barik to provide the device with an increase in absorption across a greater range of available solar spectrum (Barik, ¶0073).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ELI S MEKHLIN/Primary Examiner, Art Unit 1796